SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 September 7, 2007 Commission File Number: 000-30735 Rediff.com India Limited (Translation of registrant's name into English) 1st Floor, Mahalaxmi Engineering Estate, L.J. First Cross Road Mahim (West), Mumbai 400 016 (Address of principal executive office) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-F xForm 40-F o (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) YesoNo x (If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b) : 82-.) This report on Form 6-K shall be deemed to be incorporated by reference in the Registration Statements on Form S-8 (File Nos. 333-143836 and 333-143837) filed with the Securities and Exchange Commission and to be a part thereof from the date on which this report is filed, to the extent not superseded by documents or reports subsequently filed or furnished. Rediff.com India Limited has scheduled the Annual General Meeting of its shareholders for 10:00 a.m. (Indian Standard Time) on September 21, 2007, at its registered office at Mahalaxmi Engineering Estate, L.J. First Cross Road, Mahim (W), Mumbai 400 016, Maharashtra, India.A copy of its Annual Report for the year 2006-07 prepared in accordance with the requirements of the Companies Act, 1956, is attached hereto as Exhibit 13.1.A copy of the notice, attendance slip and proxy form issued by Rediff.com India Limited and sent to its members (including Citibank, N.A., in its capacity as depositary under the Deposit Agreement dated as of June 13, 2000) is attached hereto as Exhibit 99.1. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Rediff.com India Limited Date:September 7, 2007 (Registrant) By: /s/ Joy Basu Name: Joy Basu Title: Chief Financial Officer EXHIBIT NO. DESCRIPTION 13.1 Annual Report for the year 2006-07 prepared in accordance with the requirements of the Companies Act, 1956. 99.1 Notice of Annual General Meeting of the Members of Rediff.com India Limited, attendance slip and proxy form.
